DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are present and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of KATO (US 20190163200).
Regarding claim 1, Schnittman teaches:
A robotic cleaner comprising: 
A body; 
one or more driven wheels configured to urge the body across a surface to be cleaned; 
one or more distance sensors disposed at least partially within the body such that the one or more distance sensors face the surface to be cleaned and being configured to output a measure of a detection distance that extends in a direction of the surface to be cleaned; 
(at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its 
and 
a processor (at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500,  at least [0056]-[0065] discuss controller 150) configured to: 
determine whether an abnormality has been detected based, at least in part, on the measure of the detection distance; 
the abnormality is a feature;
the robotic cleaner is a vehicle;
(at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at 

Schnittman does not explicitly teach:
determine a first velocity estimate based, at least in part, on the detection of the feature;
However, KATO teaches:
also, determine whether a feature has been detected based, at least in part, on the measure of the detection distance;
determine a first velocity estimate based, at least in part, on the detection of the feature;
	(figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT, vehicle body speed V;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman with determine whether a feature has been detected based, at least in part, on the measure of the detection distance, and determine a first velocity estimate based, at least in part, on the detection of the feature as taught by KATO to calculate speed.

Regarding claim 2, Schnittman teaches:
wherein the processor is further configured to compare the detection distance to a threshold to determine whether the abnormality has been detected (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);    

Regarding claim 5, Schnittman teaches:
wherein the one or more distance sensors include a first distance sensor spaced apart from a second distance sensor (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);     

Regarding claim 6, Schnittman teaches:
wherein the first and second distance sensors are spaced apart along an axis that extends substantially parallel to a direction of movement of the robotic cleaner (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or 

Regarding claim 8, Schnittman teaches:
wherein the first and second distance sensors are spaced apart along an axis that extends substantially parallel to a direction of movement of the robotic cleaner (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its 

Regarding claim 11, Schnittman teaches:
A robotic cleaner comprising: 
a body; 
one or more driven wheels configured to urge the body across a surface to be cleaned; 
one or more distance sensors disposed at least partially within the body and configured to output a measure of a detection distance that extends in a direction of the surface to be cleaned; 
(at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”)
and 
at least one processor configured execute one or more instructions stored in at least one memory, upon executing the one or more instructions the processor is configured to cause the robotic cleaner to carry out operations (at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500,  at least [0056]-[0065] discuss controller 150)comprising: 

	the abnormality is a feature;
	the robotic cleaner is a vehicle;
	(at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  Note that in light of present application’s specification at [0011], this teaching reads on an abnormality)

Schnittman does not explicitly teach:
tracking the feature over a predetermined distance using the one or more distance sensors; 
measuring a time elapsed while tracking the feature over the predetermined distance;
generating a first velocity estimate for the vehicle based, at least in part, on the predetermined distance and the time elapsed;

tracking the feature over a predetermined distance using the one or more distance sensors; 
measuring a time elapsed while tracking the feature over the predetermined distance;
generating a first velocity estimate for the vehicle based, at least in part, on the predetermined distance and the time elapsed;
	(figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman with tracking the feature over a predetermined distance using the one or more distance sensors; measuring a time elapsed while tracking the feature over the 

Regarding claim 12, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 8 read on this claim.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of  KATO (US 20190163200) as applied to claims 1 and 11 above, and further in view of Oggier et al. (US 20090190007) .
Regarding claim 3, Schnittman does not explicitly teach:
wherein the one or more distance sensors include a plurality of distance sensing pixels;
However, Oggier et al. teaches:
wherein the one or more distance sensors include a plurality of distance sensing pixels;
	(at least [0008]-[0010] discuss “distance information for pixels to adjacent pixels”, [0020] discuss “sensor SN comprises a two dimensional pixel matrix of demodulation pixels DP … The phase values of all pixels correspond to the particular distance information of the corresponding point in the scene”, [0035]-[0038]) for filtering ([0008]- [0010] [0035]-[0038])


Regarding claim 13, the cited portions and rationale of rejection of claim 3 read on this claim.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of  KATO (US 20190163200) as applied to claims 6 and 16 above, and further in view of Hendriks et al. (US 6226830) .
Regarding claim 7, Schnittman teaches:
as applied to claims 1 and 11, the abnormality is a feature; the robotic cleaner is a vehicle; (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 

Schnittman does not explicitly teach:
wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature;
However, KATO teaches:
wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature (figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);


Further, Schnittman does not explicitly teach:
detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors;
However, Hendriks et al. teaches:
also wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature;
detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors (at least col 2 line 18-20 discuss “a vacuum cleaner to detect and avoid obstacles and wherein the driving and/or direction-determining means is actively controlled to achieve, at the point in time of obstacle touch or obstacle sensing, a resultant velocity away from obstacles in the path of the cleaning apparatus,  claim 26 discuss “multiple touch and proximity sensors mounted in angular disposition relative to at least one other sensor to achieve virtual angularity of the body portion for detecting the presence of at least one obstacle in the proximity of a vacuum cleaner travel path and delivering an input to the SPU, the controller being adapted to actuate a change in at least the direction of at least one of the direction-controlling means or driving means based on said detection and input to move the vacuum cleaner to avoid the obstacle at the point of contact or sensing”,  col 3 line 5-18 “a controller comprising a signal processing unit (SPU), for controlling at least the direction of at least one of the direction-controlling means or driving means, wherein the means for controlling direction, for example the controller, also includes multiple sensors for detecting the presence of at least one obstacle 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman in view of KATO wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature; and detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors as taught by Hendriks et al. to detect obstacle.

Regarding claim 17, the cited portions and rationale of rejection of claim 7 read on this claim.

Allowable Subject Matter
Claims 4, 9-10, 14, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/              Primary Examiner, Art Unit 3664